EXHIBIT 10.3
AMENDMENT NO. 1
to the
EMPLOYMENT AGREEMENT
          AMENDMENT (“Amendment No. 1”) effective the 1st day of January 2009,
by and between Polo Ralph Lauren Corporation, a Delaware corporation (the
“Corporation”), and Tracey Travis (the “Executive”).
          WHEREAS, the Executive has been employed with the Corporation pursuant
to an Employment Agreement dated March 26, 2007 (the “Employment Agreement”);
and
          WHEREAS, the Corporation and the Executive wish to amend the
Employment Agreement to bring it into compliance with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations issued or to be
issued by the Department of the Treasury thereunder;
          NOW, THEREFORE, the parties hereby agree to amend the Employment
Agreement as follows.
     1. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Employment Agreement. All other terms and
conditions of the Employment Agreement that are not modified below shall
continue to remain in full force and effect.
     2. Section 2.1(e) is hereby amended to read as follows:
     “(e) Voluntary Termination. The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive within sixty (60) days following the occurrence
of (A) a material diminution in or adverse alteration to Executive’s title, base
salary, position or duties, including no longer reporting to Ralph Lauren, Chief
Executive Officer, or Roger Farah, Chief Operating Officer, (B) the relocation
of the Executive’s principal office outside the area which comprises a fifty
(50) mile radius from New York City, or (C) a failure of the Corporation to
comply with any material provision of this Agreement provided that the events
described in clauses (A), (B), and (C) above shall not constitute Good Reason
(1) until the Executive provides written notice to the Corporation of the
existence of such diminution, change, reduction, relocation or failure within
thirty (30) days of its occurrence and (2) unless such diminution, change,
reduction or failure (as applicable) has not been cured within thirty (30) days
after written notice of such noncompliance has been given by the Executive to
the Corporation.”

 



--------------------------------------------------------------------------------



 



     3. Section 2.3(a)(i) is hereby amended to read as follows:
     “(i) Severance. Subject to Section 2.3(a)(v) and Section 4.1(a) hereof, the
Corporation shall: (a) beginning with the first payroll period following the
30th day following the date of termination of Executive’s employment, continue
to pay the Executive, in accordance with the Corporation’s normal payroll
practice, Executive’s Base Compensation, as in effect immediately prior to such
termination of employment, for the longer of the balance of the Term or the
one-year period commencing on the date of such termination (whichever period is
applicable shall be referred to herein as the “Severance Period”), provided that
the initial payment shall include Base Compensation amounts for all payroll
periods from the date of termination through the date of such initial payment;
and (b) pay to the Executive, on the last business day of the Severance Period,
an amount equal to the bonus paid to the Executive for the most recently
completed fiscal year prior to the fiscal year in which Executive’s employment
is terminated. If the Corporation has not paid any such bonus to the Executive,
then the Corporation shall not be obligated to make any bonus payment to the
Executive. Under no circumstances shall the Executive be entitled to any bonus
payment for the fiscal year in which Executive’s employment is terminated.
Notwithstanding the foregoing, in order to receive any severance benefits under
this Section 2.3(a)(i), the Executive must sign and not timely revoke a release
and waiver of claims against the Corporation, its successors, affiliates, and
assigns, in a form acceptable to the Corporation on or prior to the 30th day
following the date of termination of Executive’s employment.”
     4. Section 2.3(a)(v) is hereby amended to read as follows:
     “(v) Section 409A. Notwithstanding any provision in this Agreement to the
contrary, no amounts shall be payable pursuant to Section 2.3(a) or
Section 4.1(a) unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations. If the Executive is determined to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended, and the rules and regulations issued thereunder (the
“Code”), then no payment that is payable under Sections 2.3(a)(i) or 4.1(a)
hereof (the “Severance Payment”) on account of Executive’s “separation from
service” shall be made before the date that is at least six months after the
Executive’s “separation from service” (or if earlier, the date of the
Executive’s death) if and to the extent that the Severance Payment constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A of the Code and such deferral is required to comply with the
requirements of Section 409A of the Code. For the avoidance of doubt, no portion
of the Severance Payment shall be delayed for six months after the Executive’s
“separation from service” if such portion (x) constitutes a “short term
deferral” within the meaning of Section 1.409A-1(a)(4) of the Department of
Treasury Regulations, or (y) (A) it is being paid due to the Corporation’s
termination of the Executive’s employment without Cause or the

2



--------------------------------------------------------------------------------



 



Executive’s termination of employment for Good Reason; (B) it does not exceed
two times the lesser of (1) the Executive’s annualized compensation from the
Corporation for the calendar year prior to the calendar year in which the
termination of the Executive’s employment occurs, or (2) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the Executive’s employment terminates; and
(C) the payment is required under this Agreement to be paid no later than the
last day of the second calendar year following the calendar year in which the
Executive incurs a “separation from service”. For purposes of Section 409A of
the Code, the Executive’s right to receive installment payments pursuant to
Section 2.3(a) shall be treated as a right to receive a series of separate and
distinct payments. To the extent that any reimbursement of any expense under
Section 1.4(e) or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to the Executive, such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred. The amount of any such expenses reimbursed or
in-kind benefits provided in one year shall not affect the expenses or in-kind
benefits eligible for reimbursement or payment in any subsequent year, and the
Executive’s right to such reimbursement or payment of any such expenses will not
be subject to liquidation or exchange for any other benefit. The determination
of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of the Executive’s
separation from service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).”
     5. The second paragraph of Section 4.1(c) is hereby amended by adding the
following provision after the first sentence of that paragraph:
     “Notwithstanding the forgoing, all Gross-up Payments shall be made to the
Executive no later than the end of the calendar year following the calendar year
in which the Executive remits the Excise Tax.”
     6. A new Section 5.10 is hereby added that reads as follows:
     “5.10 Compliance with Section 409A. The parties acknowledge and agree that,
to the extent applicable, this Agreement shall be interpreted in accordance
with, and the parties agree to use their best efforts to achieve timely
compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder (“Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Corporation determines that any
compensation or benefits payable or provided hereunder may be subject to
Section 409A, the Corporation reserves the right (without any obligation to do
so or to indemnify the Executive for failure to do so) to adopt such limited
amendments to this Agreement and appropriate policies and procedures, including

3



--------------------------------------------------------------------------------



 



amendments and policies with retroactive effect, that the Corporation reasonably
determines are necessary or appropriate to (a) exempt the compensation and
benefits payable under this Agreement from Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (b) comply with the requirements of Section 409A.”
          IN WITNESS WHEREOF, the parties have executed this Amendment No. 1
effective as of the date first above written.
POLO RALPH LAUREN CORPORATION

         
/s/ Mitchell Kosh
  /s/ Tracey Travis    
 
       
By: Mitchell Kosh
  TRACEY TRAVIS    
Title: Senior Vice President – Human
       
          Resources & Legal
       

4